Citation Nr: 0601603	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for pulmonary emphysema.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include due to emphysema.

3. Entitlement to service connection for a left knee 
disability.

4. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1967 and from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO.  A 
transcript of that hearing is contained in the claims folder.

The veteran has raised the issue of entitlement to an 
increased rating for a psychiatric disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDING OF FACT

1.  The veteran's emphysema and COPD did not originate in 
service or for many years after his discharge from service, 
and are not otherwise related to his period of service.

2.  The veteran does not have a diagnosed right or left knee 
disability that is due to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have emphysema and COPD that is the 
result of disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The veteran does not have a diagnosed right or left knee 
disability that is the result of a disease or injury incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a June 2004 
letter and the April 2004 statement of the case, amongst 
other documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the June 2004 letter and the April 2004 statement of 
the case were provided to the appellant after the 
adjudication of the February 2003 rating decision, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Service connection.
 
The veteran contends that he has respiratory disorders, 
diagnosed as pulmonary emphysema and COPD, and a left knee 
and a right knee disability that began during service. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

A.  Emphysema and COPD.

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases.  VA Manual 21-
1, Part VI, para. 7.21 (Feb. 5, 2004) contains guidelines for 
the development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease. VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

In this case, the service medical records are silent for any 
complaints, finding or diagnosis of lung disability. 

The veteran was diagnosed with emphysema and COPD in 2002 at 
a VA Medical Center.  The records reveal that the veteran 
reported smoking up to 2 packs of cigarettes per day for 
about 35 years.  He was diagnosed with nicotine dependence 
and enrolled in a smoking cessation class.  

VA treatment records reveal subsequent treatment from 2002 
for emphysema and COPD.  There is no evidence of asbestosis 
being diagnosed, nor is there any evidence suggesting that 
either COPD or emphysema was incurred or aggravated during 
the veteran's periods of service.  

At an October 2005 Travel Board hearing the veteran testified 
that while in service he was exposed to oil and other types 
of chemical and fuel fumes on board ship.  He testified that 
he slept under asbestos-wrapped pipes, and asbestos residue 
would float through the sleeping quarters.  He indicated that 
he developed respiratory problems all of a sudden and it was 
his opinion that the combination of asbestos and fumes 
exposure in service caused it.  He testified, however, that 
no doctor had ever suggested that these disorders were caused 
by exposure to oil fumes or asbestos during service.  He 
noted that he was first diagnosed with emphysema and COPD in 
2002.
  
The veteran does not contend that he experienced respiratory 
problems in service, and the service medical records are 
entirely negative for any respiratory complaints or findings. 

None of the records on file suggest that the veteran has any 
current lung disorder due to asbestos exposure, or suggest 
that either of the veteran's lung conditions is otherwise 
related to service.  

The veteran does not contend that his responsibilities in 
service involved handling asbestos.  He essentially maintains 
that there was asbestos insulation on the pipes above his 
bunk, and released fibers on a constant basis.  While the 
credibility of this statement may be questionable, even 
assuming that he was exposed at some point to asbestos in 
service, there is no medical opinion linking any current lung 
disorder to his period of service, including on the basis of 
exposure to asbestos.  While the veteran himself contends 
that his lung disability is etiologically related to service, 
as a layperson, his statements as to medical causation do not 
constitute competent medical evidence. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

In short, there is no competent evidence of a lung disorder 
in service or for decades after service, and no competent 
evidence linking any current lung disability to service.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.  The veteran's claims of entitlement to 
service connection for emphysema and COPD are denied.  

Of course, given that service connection for emphysema is not 
in effect, COPD cannot be service connected on a secondary 
basis.  38 C.F.R. § 3.310 (2005).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable. 38 U.S.C.A. § 5107 (West 2002).

B.  Right and left knee disorders. 

Service medical records are entirely silent as to any 
complaints, treatment, or diagnosis of any knee injuries.  
Likewise the veteran's separation examinations from both 
periods of service are silent as to any knee disability, and 
no right or left knee abnormality was identified on physical 
examination.

The veteran has reported that all of his medical treatment 
was through the Fresno VAMC.  These medical records are also 
silent as to any complaints, treatment, or diagnosis of any 
knee disorders.

At an October 2005 Travel Board hearing the veteran testified 
that while in service he injured his left knee onboard ship.  
He did not actually injure the right knee at that time, 
although he later claimed both knees were injured.  He was 
treated on board ship and at Subic Bay for the left knee 
injury.  He denied seeking treatment for either knee 
subsequent to service.

While the veteran himself contends that he has right and left 
knee disorders due to service injuries, there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions. As a layperson, 
therefore, his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu.

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  Rabideau. 
Since the competent evidence on file does not show that the 
veteran currently has a right or left knee disorder, the 
preponderance of the evidence is clearly against the claims, 
and his claims must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for pulmonary emphysema is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD), to include due to emphysema, is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


